DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Longman does not describe "disposing a crank arm including a power meter in a plurality of discrete angular orientations about a spindle" and the other elements of claim 19 that relate to such discrete angular orientations.
Examiner respectfully disagrees. As shown in Fig.14 and paragraph 160 of Longman, the crank arm was disposed at various angle positions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 19 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Longman (U.S. Publication No. 20120330572).
.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Longman (U.S. Publication No. 20120330572) in view of Bower et al. (U.S. Patent No. 5257540) and Kametani et al. (U.S. Publication No. 20130210583).
Regarding claim 20, Longman teaches receiving, at the processor, an angle measurement of the crank arm and a corresponding load on the crank arm, and calculating an offset to be applied to subsequent load measurements by determining a 
Longman is silent about determining, based on the angle measurement, a predicted load on the crank arm by at least one of interpolating and extrapolating the calibration data based on the angle measurement.
Kametani teaches determining, based on the angle measurement, a predicted load on the crank arm by at least one of interpolating and extrapolating the calibration data based on the angle measurement (Paragraphs 114-115).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use interpolating method to calculate predated load in Longman’s method because it would increase accuracy of Longman’s measurement.

Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “calculating, using a processor of the power meter assembly, a predicted load measurement based on the angle measurement and weight data for the crank assembly stored in a memory of the power meter assembly…calculating a zero offset value by determining a difference between the predicted load measurement and the load measurement”, in combination of with all other recited method steps in a method of calibrating a crank arm-mounted power meter.
calculating, using a processor of the power meter assembly, a predicted load measurement based on the angle measurement and weight data for the crank assembly stored in a memory of the power meter assembly…calculating a zero offset value by determining a difference between the predicted load measurement and the load measurement”, in combination of with all other recited associated elements in a crank arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861